Yeager, J.,
dissenting.
I cannot bring myself into agreement with the majority opinion in this case.
As it appears to me this court by its opinion has in the particular instance nullified the will of the people constitutionally and specifically expressed and reserved and has authorized the usurpation of the popular will by a bare majority vote of the Legislature, the Constitution to the contrary notwithstanding.
I am unable to find in the opinion a reasonable basis for saying that the Nebraska Merit System is not an executive state office within the meaning of the constitutional provision under consideration in this case.
In Mekota v. State Board of Equalization and Assessment, 146 Neb. 370, 19 N. W. 2d 633, this same provision of the Constitution was before this court for interpretation and application to another Act of the 1945 Legislature and we did interpret and apply it. The interpretation and application here, I submit^ is the exact opposite of the interpretation and application there.
This court in that case, by the employment of earlier precedents referred to and quoted from in the opinion, arrived at a meaning and interpretation of the provision.
I submit that the Nebraska Merit System falls clearly within the definition therein contained of an executive state office.
Notwithstanding the opinion in Mekota v. State Board of Equalization and Assessment, supra, and the prece*179dents on which it rests, the purport of the majority opinion herein is to say that though the Nebraska Merit System is designed to operate without and out from under control of any department of the State and in an executive capacity, it is not an executive state office. I am unable to either comprehend or accept the reasoning upon which the conclusion of the majority is based.